TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 11, 2013



                                      NO. 03-13-00591-CV


                       Mary Riemann and Teresa Ringbom, Appellants

                                                   v.

                   Norman John Weaner, II, and Dora Weaner, Appellees




      APPEAL FROM THE 424TH DISTRICT COURT OF BLANCO COUNTY
            BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE GOODWIN




THIS DAY came on to be submitted to this Court appellants’ motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that each party

shall bear their own costs relating to this appeal, both in this Court and the court below; and that

this decision be certified below for observance.